Title: To George Washington from William Channing, 8 June 1790
From: Channing, William
To: Washington, George

 

Sir
Newport [R.I.] June 8th 1790

With deference I beg leave to name my brother Walter Channing, for your consideration as an Officer in the Customs for this Port, and would beg leave most respectfully to refer you, in regard to his qualifications, to those who on this occasion may have kindly interested themselves in his behalf.
Should it please you to honor him with an appointment, I shall consider myself as pledged for his faithful discharge of the trust: Or should another in your wisdom be more eligible I shall from the goodness of your motives cheerfully acquiesce.
If there is any impropriety in this application; I trust Sir that you will consider it as not intentional, but impute it to an ardent wish to promote the Interest of a Brother whom I greatly regard. I have the Honor to be Sir With the greatest Respect Your most Obedt & hble Servt

Willm Channing

